Citation Nr: 1112061	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1994 to April 1995 and from October 2003 to July 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2008 and August 2008 the Board remanded the case for further evidentiary development.  

In characterizing the issues on appeal, the Board has considered the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) where the Court held that, when the Veteran specifically requests service connection for a psychiatric disorder but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed.  In this case, the record reveals PTSD traits.  Moreover, the Veteran appears to allege in-service stressors.  For example, upon VA examination in April 2008, he reported "bad experiences" with peers while serving on a warship.  For these reasons, the issue on appeal has been recharacterized, as listed on the title page of this decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for psychiatric disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Board finds that the Veteran has been diagnosed with PTSD traits by his providers at the San Juan VA Medical Center (VAMC).  Additionally, the Board notes that a February 2009 private treatment report appears to relate the Veteran's psychiatric problems to in-service stressors.  The Veteran has also indicated on several occasions that his current psychiatric problems originated due to specific in-service incidents.  Accordingly, the originating agency must attempt to further develop and corroborate the cited stressors and develop the Veteran's claim as one for PTSD as well as any other relevant psychiatric diagnoses.  As above, all identified stressors that are non-combat in nature continue to require verification.  

The Board additionally finds that the Veteran's May 2008 VA psychiatric examination insufficient to determine whether he has a current psychiatric disability related to active service.  Indeed, in offering a negative opinion, the VA examiner relied on evidence that the Veteran had been physically and emotionally abused by a parent and had a long-standing history of maladaptive behavior, and further relied on the absence of any specific traumatic experience from the Veteran's military history.  However, there is no objective information indicating that the Veteran was treated for a psychiatric disorder prior to active service.  Moreover, service connection for major depressive disorder does not necessitate a corroborated stressor.  Thus additional opinion is required here.

The Board recognizes the favorable opinion included in a February 2009 private treatment report.  However, that opinion is also insufficient to decide the claim.  
Although the Board agrees with many of the findings of the February 2009 private report, author of that report did not actually examine the Veteran in order to determine whether he had a current psychiatric disorder related to active service.  The author also did not discuss the diagnoses rendered by the Veteran's VA treatment provider indicating that he had Factitious Disorder with Psychological Features, Rule Out Malingering, Rule Out Antisocial Personality Disorder.  These diagnoses call into question the Veteran's credibility concerning his psychological condition.

Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to obtain an opinion addressing etiology. 

The Board further finds that the Veteran's personnel records should be obtained.

Additionally, an in-service Medical Review dated in January 2004 indicates that the Veteran was taking medication for depression.  There is no indication in the record when the Veteran first obtained this prescription.  Moreover, the Veteran contended in his original claim that he first began psychiatric treatment during October 2004.  Thus, the RO/AMC should ask the Veteran where and when he first received psychiatric treatment and any corresponding treatment records should be requested and associated with the claims file.

Finally, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board's prior remands conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder to include PTSD are fully complied with and satisfied. 

2.  The Veteran's service personnel records should be obtained from official sources.

3.  The Veteran should be specifically asked where and when he was first treated for psychiatric problems.  

4.  After securing any necessary authorization, obtain and associate with the claims file any pertinent records adequately identified by the Veteran.

5.  Ask the Veteran to provide detailed information concerning his claimed stressor(s), to include approximated dates of occurrence, within a three-month time frame.  If sufficient information is provided, verify any no noncombat-related stressors through official sources.

6.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  The recent change in regulations concerning stressors, outlined above, is to be considered by the examiner.

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.

The rationale for all opinions expressed should also be provided.

7.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



